DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. David Galin on 09/24/21.
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: 
“14. (Currently amended) A system for providing a series of serialized unique information on an individual substrate in a series of substrates and subsequently applying a product related information on each individual substrate, the system comprising: 4
a digital printer device configured to print from a digital-based image directly, 
an industrial printer, 
a data storage device, 
an image recording or scanning devices, and 

wherein the system is configured to register a unique code package in a database; 
instruct said digital printer device directly on the substrate in a first instance to print said series of serialized unique information from a batch of serialized unique information, wherein the serialized unique information is unique in content and/or appearance for each time it is printed; 
transfer and store information about the serialized unique information to the data storage device; 
retrieve an image of each individual substrate including the serialized unique information and associate each individual substrate with a product: 
print the product related information on the individual substrate using said industrial printer; 
recording by said image recording or scanning device said printed information comprising said unique sterilized information and the product related information; and  
analysing by said controller the printed serialized unique information and product related information on the individual substrate.  “

should read:

-14. (Amended) A system for providing a series of serialized unique information on an individual substrate in a series of substrates and subsequently applying a product related information on each individual substrate, the system comprising: 4
a digital printer device configured to print from a digital-based image directly, 
an industrial printer, 
a data storage device, 
an image recording or scanning devices, and 
a controller; 
wherein the system is configured to register a unique code package in a database; 
instruct said digital printer device directly on the substrate in a first instance to print said series of serialized unique information from a batch of serialized unique information, wherein the serialized unique information is unique in content and/or appearance for each time it is printed; 
transfer and store information about the serialized unique information to the data storage device; 
retrieve an image of each individual substrate including the serialized unique information and associate each individual substrate with a product: 
print the product related information on the individual substrate using said industrial printer; 
recording by said image recording or scanning device said printed information comprising said unique serialized information and the product related information; and  



“16. (Currently amended) A controller for providing a series of serialized unique information on an individual information carrier in a series of information carriers together with product related information, the controller comprising: 
a processor
a memory, 
communication interface, configured to communicate with a printer device configured to print from a digital-based image directly, and an industrial printer, a data storage device, and an image recording or scanning device, wherein the controller is further configured to: 
provide said digital printer device said series of serialized unique information from a batch of serialized unique information on the individual substrate in a first instance, wherein the serialized unique information is unique in content and/or appearance for each time it is printed; 
store the information about the serialized unique information to the data storage device; 
retrieve an image of each individual substrate including the serialized unique information and associating each substrate with a product; 
provide said industrial printer with instructions to print the product related information on the individual substrate using said industrial printer; 
retrieve data from said image recording or scanning device relating to said printed information comprising said unique sterilized information and product related information; and 6
analyse the printed serialized unique information and product related information on the individual substrate.”

Should read:

-16. (Currently amended) A controller for providing a series of serialized unique information on an individual information carrier in a series of information carriers together with product related information, the controller comprising: 
a processor
a memory, 
communication interface, configured to communicate with a printer device configured to print from a digital-based image directly, and an industrial printer, a data storage device, and an image recording or scanning device, wherein the controller is further configured to: 
provide said digital printer device said series of serialized unique information from a batch of serialized unique information on the individual substrate in a first instance, wherein the serialized unique information is unique in content and/or appearance for each time it is printed; 
store the information about the serialized unique information to the data storage device; 
retrieve an image of each individual substrate including the serialized unique information and associating each substrate with a product; 
provide said industrial printer with instructions to print the product related information on the individual substrate using said industrial printer; 
retrieve data from said image recording or scanning device relating to said printed information comprising said unique serialized information and product related information; and 6
analyse the printed serialized unique information and product related information on the individual substrate. -

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BURLESON whose telephone number is (571)272-7460.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Allowable Subject Matter
Claims 1-10 and 12-17 allowed.
Regarding claim 1, closest prior art of record Christman et al 2018/0141686, Shih US 6674923, Weaver et al 2016/0098234 and Hoover et al 2015/0242713 teaches:
Christman et al teaches a method of providing a series of serialized unique information (figure 1, 62) on an individual substrate in series of substrates (figure 1) and subsequently applying a product related information on each substrate (figure 1, 74 and paragraph 0038), the method comprising: 
Christman et al teaches of computer 64 may be configured to look up and retrieve from a database 72 the unique product information that is associated with or correlated with the detected information of each sensed product 36 of the series of products (paragraph 0042)

Shih teaches registering a unique code package in a database (registering the unique identifier in a database which associates the location of the digital image in the digital image storage device, the unique identifier being associated with an electronic address for accessing the digital image at the digital image storage device (column 2, lines 17-21);
recording image of the printed serialized unique information and product related information on each individual substrate by means of an image recorder (fig 5 and column 4, lines 10-20 and 50-65);                                             

Weaver et al teaches printing by an industrial printer the product related information on the individual substrate (the package 192 is labeled by printer 110 before loading in the contents 194 paragraph 0037); 
pre-printing a serialized unique information from the unique code package , wherein the serialized unique information is unique in content and/or appearance for each time it is printed (the package 192 is labeled by printer 110 before loading in the contents 194 paragraph 0037)

Hoover et al teaches using a digital printer device configured to print from a digital-based image directly on the individual substrate (apparatus 100 assigns a unique barcode designation to the template and sends a print file to a standard digital printer, such as printer 146, paragraph 0039)

Christman et al, Shih, Weaver et al and Hoover et al fails to teach:
retrieving an image of each individual substrate including the serialized unique information and associating each individual substrate with a product;
analyzing the recorded image of printed serialized unique information and product related information on the individual substrate. 

Regarding claim 14, Christman et al a system (paragraph 0013) for providing a series of serialized unique information on an individual substrate in a series of substrates and subsequently applying a product related information on each individual substrate (figure 1, 74 and paragraph 0038), the system comprising: 
instruct said digital printer device directly on the substrate in a first instance to print said series of serialized unique information from a batch of serialized unique information (figure 1), wherein the serialized unique information is unique in content and/or appearance for each time it is printed (figure 1, 74 and paragraph 0038); 
a data storage device (database 72 (paragraph 0042)
transfer and store information about the serialized unique information to the data storage device (computer 64 may be configured to look up and retrieve from a database 72 the unique product information that is associated with or correlated with the detected information of each sensed product 36 of the series of products (paragraph 0042); 
an image recording or scanning devices (product reader 14 paragraph 0014), and 
a controller (controller 68 paragraph 0015); 

Shih teaches register a unique code package in a database (registering the unique identifier in a database which associates the location of the digital image in the digital image storage device, the unique identifier being associated with an electronic address for accessing the digital image at the digital image storage device (column 2, lines 17-21); 
recording by said image recording or scanning device said printed information comprising said unique sterilized information and the product related information (fig 5 and column 4, lines 10-20 and 50-65); 
Weaver et al teaches an industrial printer (the package 192 is labeled by printer 110 before loading in the contents 194 paragraph 0037), 
print the product related information on the individual substrate using said industrial printer (the package 192 is labeled by printer 110 before loading in the contents 194 paragraph 0037); 

Hoover et al teaches 4a digital printer device configured to print from a digital-based image directly (apparatus 100 assigns a unique barcode designation to the template and sends a print file to a standard digital printer, such as printer 146, paragraph 0039), 

Christman et al, Shih, Weaver et al and Hoover et al fails to teach:
wherein the system is configured to: 
retrieve an image of each individual substrate including the serialized unique information and associate each individual substrate with a product: 
and 
analysing by said controller the printed serialized unique information and product related information on the individual substrate.  

Regarding claim 16, Christman et al teaches a controller (controller 68 paragraph 0015) for providing a series of serialized unique information on an individual information carrier in a series of information carriers together with product related information (figure 1, 74 and paragraph 0038), the controller comprising: 
a processor (computer 64 paragraph 0042), 
a memory (database 72 (paragraph 0042), 
provide said digital printer said series of serialized unique information from a batch of serialized unique information on the individual substrate in a first instance (figure 1, 74 and paragraph 0038),
Hoover et al teaches digital printer device (apparatus 100 assigns a unique barcode designation to the template and sends a print file to a standard digital printer, such as printer 146, paragraph 0039)
Shih teaches store the information about the serialized unique information to the data storage device (fig 5 and column 4, lines 10-20 and 50-65); 
Weaver et al teaches provide said industrial printer with instructions to print the product related information on the individual substrate using said industrial printer (the package 192 is labeled by printer 110 before loading in the contents 194 paragraph 0037);
wherein the serialized unique information is unique in content and/or appearance for each time it is printed (the package 192 is labeled by printer 110 before loading in the contents 194 paragraph 0037);


Christman et al, Hoover, Weaver and Shih fails to teach:
retrieve an image of each individual substrate including the serialized unique information and associating each substrate with a product; 
communication interface, configured to communicate with a printer device configured to print from a digital-based image directly, and an industrial printer, a data storage device, and an image recording or scanning device, 
retrieve data from said image recording or scanning device relating to said printed information comprising said unique sterilized information and product related information; and 6
analyse the printed serialized unique information and product related information on the individual substrate.
It is inherent that all dependent claims are allowed for relying on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
September 22, 2021
/MICHAEL BURLESON/

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675